Citation Nr: 1635709	
Decision Date: 09/13/16    Archive Date: 09/20/16

DOCKET NO.  12-33 027	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for valvular heart disease with aortic valve stenosis, status post aortic valve replacement surgery (heart disability), to include as due to herbicide exposure and as secondary to service-connected disabilities.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Saira Spicknall, Counsel


INTRODUCTION

The Veteran served on active duty from August 1969 to May 1971.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a September 2012 rating decision of the Houston, Texas Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran testified at a hearing at the RO before the undersigned Veterans Law Judge of the Board (Travel Board hearing) in June 2016.  A transcript of that hearing has been associated with the claims file.   

This claim has been wholly processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran's service information indicates he was present within in the Republic of Vietnam during the Vietnam War, he will be presumed to have been exposed to an herbicide agent during that service.  38 U.S.C.A. § 1116(f); 38 C.F.R. §§ 3.307(a)(6)(iii), 3.309(e).  The Veteran's valvular heart disease with aortic valve stenosis, status post aortic valve replacement surgery however, is not included in the list of the diseases deemed associated with herbicide exposure, under current VA law.  38 C.F.R. § 3.309 (e).  Although a Veteran is found not entitled to a regulatory presumption of service connection, the claim still must be reviewed to determine whether service connection may be established on a direct-incurrence basis.  Combee v. Brown, 34 F.3d 1039 (Fed Cir. 1994).  

During his June 2016 Travel Board hearing, the Veteran raised the matter of service connection for a heart disability also as due to service-connected conditions, including posttraumatic stress disorder (PTSD) and diabetes.  

The Board observes that the October 2011 VA examination indicated the etiologies for the diagnosed valvular heart disease and heart valve replacement included diabetes and Agent Orange.  This is only, however, is a list of etiologies and there is no opinion regarding whether the diagnosed heart disability is at least as likely as not attributable to the presumed exposure or whether the disability is caused or aggravated by service-connected disability.  Subsequently, a September 2012 VA addendum opinion only addressed whether the Veteran's currently diagnosed heart disability was associated with ischemic heart disease.  

In light of the above, the Board finds that an adequate VA examination and etiology opinions are required to facilitate appellate review in order to determine whether it is at least as likely as not (50 percent or greater probability) that the Veteran's current heart disability originated during his active service, was otherwise caused by or related to his active service, including the presumed herbicide exposure, or was caused or aggravated by the Veteran's service-connected disabilities.  McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006); Locklear v. Nicholson, 20 Vet. App. 410 (2006); see Waters v. Shinseki, 601 F.3d 1274, 1276 (2010); Allen v. Brown, 7 Vet. App. 439, 448 (1995). 

As the record reflects the Veteran has received continuing treatment at VA, any outstanding and current ongoing medical records should also be obtained.  38 U.S.C.A. § 5103A(c) (West 2014); see also Bell v. Derwinski, 2 Vet. App. 611 (1992).  

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims file all pertinent VA and private medical records the Veteran adequately identifies, including any outstanding VA medical records.  

2.  Schedule the Veteran for a VA examination for his heart disability.  The claims folder and a copy of this remand are to be made available to and reviewed by the examiner in connection with the examination to determine the current nature and etiology of the Veteran's disability.  The examination report is to contain a notation that the examiner reviewed the claims file.  

Please review the Veteran's reported history carefully.  Specifically of note in the record are: (1) the STRs; (2) the post-service private and VA medical records; (3) the October 2011 VA examination; (4) the September 2012 VA addendum; and (5) the Veteran's presumed exposure to herbicides during his active service.  

Please also note: the Veteran is competent to attest to any lay observable symptoms and past treatment.  

All tests should be performed to determine his current diagnoses.  

The examiner is then asked to answer the following:  

(a).  Please identify any current diagnoses of heart disabilities.  

(b).  Whether it is at least as likely as not (50 percent or greater probability) that any currently diagnosed heart disability was incurred during the Veteran's active military service, manifested within one year of his discharge, or was otherwise related to any disease, event, or injury during his service, to include his herbicide exposure during active service.  (Although the Veteran does not have a diagnosis of a disability deemed associated with herbicide exposure, a nexus between his presumed herbicide exposure and current disability may still be established by a medical opinion).  

(c).  Whether it is at least as likely as not (50 percent or greater probability) that the currently diagnosed heart disability was caused OR aggravated by his service-connected PTSD and/or diabetes mellitus.  

It is most essential the examiner provide explanatory rationale for opinions on these determinative issues, if necessary citing to specific evidence in the file supporting conclusions.  

3.  Ensure the examiner's opinions are responsive to the determinative issue of etiology of the issue in this appeal.  If not, return the report(s) for all necessary additional information.  

4.  Then readjudicate the claim in light of this and all other additional evidence.  If the claim continues to be denied or is not granted to the Veteran's satisfaction, send him and his representative a supplemental statement of the case (SSOC) and give him time to respond to it before returning the file to the Board for further appellate consideration of the claims.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Nathaniel J. Doan
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




